Citation Nr: 1044257	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-29 590	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to a compensable rating for status-posttraumatic 
injury to the nose.

2.  Entitlement to a compensable rating for hearing loss, right 
ear.

3.  Entitlement to a compensable rating for scar, left upper mid 
back.

4.  Entitlement to a compensable rating for scar, left temporal 
region scalp.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION


The Veteran had active duty for training from August to October 
1999 and active military service from June 2004 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDING OF FACT

On October 6, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


